Citation Nr: 0917410	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  04-44 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1951 through 
February 1953.  During that time, he served in Korea and was 
decorated with the Combat Infantryman Badge and Korean 
Service Medal with two bronze stars.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

This matter was previously remanded to the RO in January 
2007.  In the remand, the RO was directed to obtain the 
complete private treatment records from Dr. Manual A. 
Brignoni, and to schedule the Veteran for a new VA 
psychiatric examination to determine whether the Veteran's 
demonstrated symptomatology met the diagnostic criteria for 
PTSD.  In expressing his opinion, the VA examiner was to 
provide a thorough basis for his determination.

The RO has performed the action directed in the Board's 
January 2007 remand.  This matter has now returned to the 
Board for adjudication.


FINDING OF FACT

The Veteran has not received a diagnosis of current and 
chronic PTSD.


CONCLUSION OF LAW

The Veteran is not entitled to service connection for claimed 
PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the United States Court of Appeals 
for Veterans Claims (Court) recently held that a veteran's 
unit records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

The Board has first considered the question of whether the 
Veteran has a medical diagnosis of PTSD.  

Post-service treatment records reveal that the Veteran 
received private psychiatric treatment from Dr. Manuel A. 
Brignoni from January 2003 through July 2008.  Treatment 
records from January 2003 reflect that the Veteran was 
complaining at that time of anxiety, depression, decreased 
energy, flashbacks of war, and poor appetite.  On mental 
examination, he was dressed appropriately and oriented to 
time, place, and self.  He demonstrated logical, coherent, 
relevant, and non-slurred speech.  No homicidal ideation or 
hallucinations were demonstrated.  Dr. Brignoni provided a 
diagnosis of PTSD and assessed a Global Assessment of 
Functioning (GAF) Scale score of 50.  In March 2003, he 
opined that the Veteran's PTSD was "due to recurrent 
flashback[s] of [the] Korean War."  Dr. Brignoni does not 
elaborate upon or provide any further basis for his January 
2003 diagnosis of PTSD or his March 2003 nexus finding.
In January 2004, the Veteran underwent a VA psychiatric 
examination.  At the examination, the Veteran reported that 
he was unemployed and resided with his spouse and 48 year old 
son.  He stated that he jumped when touched, that he went to 
sleep late at night, and that he disliked the nighttime.  He 
reported difficulties in his relationship with his 48 year 
old son, whom the Veteran described as an alcoholic.  A 
mental status examination revealed that the Veteran was 
clean, adequately dressed, and groomed.  He was alert and 
oriented to time, place, and self.  His mood was euthymic and 
his affect was constricted.  Attention, concentration, and 
memory were good, and his speech was clear and coherent.  The 
Veteran did not demonstrate any hallucinations during the 
examination and was not homicidal or suicidal.  His insight 
and judgment were fair, and he demonstrated good impulse 
control.  Based upon the examination, the examiner determined 
that the Veteran did not meet the stressor criteria for PTSD 
as set forth in the Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. (1994), of the American Psychiatric 
Association (DSM-IV).  Although the examiner acknowledged 
that the Veteran was exposed to combat, he did not find any 
psychiatric or described emotional reactions to his combat 
experiences.  Based upon the findings on examination, the 
examiner concluded that the Veteran was not experiencing any 
gross psychiatric disorder.  The Veteran was assessed a GAF 
score of 75.

In June 2004, the Veteran provided a statement in which he 
asserted various stressor events that occurred during his 
service.  Regarding his present treatment, he reported that 
he had been participating in a "PTSD group" at the VA 
medical center in Ponce, Puerto Rico.

Subsequent treatment records from Dr. Brignoni from February 
2005 through July 2008 reflect that the Veteran's speech was 
consistently logical, coherent, and relevant.  These records 
also do not generally demonstrate any changes in the 
Veteran's reported symptomatology. At all times, his mood was 
sad and anxious with adequate affect.  He consistently denied 
any suicidal or homicidal ideation, auditory or visual 
hallucinations, or deliria.  The Veteran reported normal 
sleep pattern.  His attention, concentration, and introvision 
was judged by Dr. Brignoni to be normal.  His appetite and 
sex drive were noted at all times as being decreased. In June 
2006, the Veteran began to report that he "felt afraid" and 
experienced flashbacks of war.  These records indicate that 
Dr. Brignoni provided an ongoing diagnosis of PTSD and GAF 
assessment of 50.

Treatment records from the VA medical center in Ponce, Puerto 
Rico reflects that the Veteran received treatments and 
evaluations for various symptoms and illnesses from May 2005 
through May 2006.  In May 2005, the Veteran received a full 
evaluation which included a PTSD screening which was 
negative.  In October 2005, the Veteran received a psychology 
consultation for depression.  A mental examination performed 
at that time revealed that the Veteran was adequately dressed 
and kept, and was cooperative during the examination.  He was 
talkative, logical, coherent, and relevant and demonstrated 
no involuntary movements, orolingual dyskinesia, gross 
neurological deficit, or evidence of side effects due to 
medication.  The Veteran demonstrated an anxious and 
depressed mood and affect, and appeared to be on the verge of 
crying while describing his experiences during service in 
Korea.  He reported having a poor memory.  The Veteran was 
oriented to time, place, and self, however, demonstrated poor 
judgment and superficial insight.  There was no evidence of 
active hallucinations, delusions, or danger of harm to 
himself or others.  The Veteran was diagnosed with depression 
and assessed a GAF score of 50.  No opinion  was rendered as 
to whether the diagnosis of depression was related to the 
Veteran's service.  A second PTSD screening performed in May 
2006 was also negative.

The Veteran underwent a second VA psychiatric examination in 
March 2007.  He reported symptoms which included difficulty 
sleeping, off and on nightmares, depressed mood which started 
after the Veteran retired in 1987, and moderate irritability.  
On examination, the Veteran was clean in appearance and 
cooperative with the examination.  He demonstrated irritated 
mood and a constricted affect.  His speech was spontaneous, 
however, thought process was rambling.  The Veteran was 
unable to perform serial seven exercises, however, was able 
to spell various words backward and forward.  He was oriented 
to time, place, and self.  The Veteran's memory was normal 
and there was no demonstrated hallucination, ritualistic 
behavior, panic attacks, homicidal or suicidal thinking, 
difficulties in performing activities of daily living, or 
episodes of violence.  The examiner diagnosed the Veteran 
with depressive disorder, specifically noted that no other 
mental disorders were found, and provided a GAF assessment of 
75.  She concluded that although the Veteran met the DSM-IV 
stressor criteria for PTSD as well as the symptom criteria 
for re-experiencing the traumatic event and for hyper-
arousal, the Veteran did not meet the symptom criteria for 
avoidance of the stimulus.

In July 2008, the Veteran submitted an addendum statement in 
which he asserted that his PTSD symptomatology did not begin 
at his discharge from service.  Although the Veteran does not 
relate when his symptomatology began, he indicated that his 
symptoms became worse after he stopped working in 1987.  The 
Veteran does not describe his present symptoms in his 
statement.

In cases where, as here, there are competent but conflicting 
medical opinions, several matters must be addressed in 
determining the relative probative value and weight of the 
opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).    

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The Board finds that the evidence of record does not support 
a present diagnosis of PTSD.  The January 2004 VA examination 
revealed that the Veteran did not meet the DSM-IV stressor 
criteria for PTSD and was not experiencing any gross 
psychiatric disorder.  Two separate PTSD screening 
interviews, performed at the VA medical center in May 2005 
and May 2006, were negative for PTSD.  An October 2005 VA 
medical treatment record reflects that the Veteran received a 
psychiatric consultation for depression.  This record does 
not, however, reflect a diagnosis of PTSD nor does it offer 
an opinion relating the Veteran's depression to his active 
duty service.  A March 2007 VA examination revealed a 
diagnosis of depressive disorder, which is consistent with 
the findings from the October 2005 psychiatric consultation.  
Although the Veteran was noted as meeting the DSM-IV criteria 
for PTSD, he did not meet the symptom criteria for avoidance 
of the stimulus.

Although the Board is mindful of the private diagnosis of 
PTSD rendered by Dr. Brignoni, this opinion is not supported 
by any basis or rationale.  In contrast, the VA examination 
opinion of January 2004 is based upon the criteria set forth 
in DSM-IV, and moreover, is supported by the examiners' 
rationale that the Veteran's demonstrated symptomatology did 
not meet those criteria.  Similarly, the March 2007 VA 
examiner's finding is supported by the rationale that the 
Veteran did not meet the symptom criteria for avoidance of 
the stimulus in accordance with the criteria for PTSD set 
forth in DSM-IV.  Under the circumstances, the Board finds 
that the probative weight of the private diagnosis from Dr. 
Brignoni is diminished relative to the findings of both VA 
examiners.  Based upon the foregoing evidence, the Board is 
fully satisfied that the Veteran has not been shown to have a 
diagnosis of current and chronic PTSD.

Currently, the only other evidence of record supporting the 
Veteran's claim is his own lay opinion, as expressed in his 
statements of June 2004 and July 2008.

Even if the Veteran's lay assertions could be read as 
claiming the existence of current psychiatric symptomatology, 
these assertions are substantially rebutted by the Veteran's 
VA treatment records and the VA examination findings of 
January 2004 and March 2007.    See Buchanan v. Nicholson, 
451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is 
obligated to, and fully justified in, determining whether lay 
testimony is credible in and of itself).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the Veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

In the absence of a diagnosis of current and chronic PTSD, 
the preponderance of the evidence is against the Veteran's 
claim, and the claim must be denied.

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for PTSD in a May 2004 
notification letter. Additional notice in this regard was 
also provided to the Veteran in February 2007, following the 
Board's January 2007 remand.  The February 2007 notification 
letter also provided notice to the Veteran that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Following a reasonable period in which the Veteran could 
respond to the February 2007 notification letter, this matter 
was readjudicated in Supplemental Statements of the Case 
issued in June and December 2008.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's private treatment records and VA 
treatment records have been obtained.  Additionally, he was 
afforded two VA psychiatric examinations in January 2004 and 
March 2007.

The Board is aware that the RO has been unable to locate and 
obtain the Veteran's complete service treatment and service 
personnel records.  The claims file contains copies of 
documents supplied by the Veteran showing that in December 
1988 and in October 2000, he was notified that his service 
records could not be located and were likely destroyed in a 
July 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  The notices further advised 
the Veteran that the NPRC would make attempts to reconstruct 
the Veteran's personnel file through alternative sources and 
requested the Veteran to complete an NA Form 13075 and NA 
Form 13055 to assist in this regard.  The RO also requested 
the veteran to complete an NA Form 13055 in September 2003.  
The form was completed by the Veteran and returned to the RO 
in October 2003.  Based upon the information provided by the 
Veteran, the RO made additional attempts to obtain the 
Veteran's service records but was unsuccessful.  The Board 
also notes a June 2004 VA Form 21-4138 which was submitted by 
the Veteran and relates the Veteran's own attempts in 1978 
and 1988 to obtain his service records from the National 
Personnel Records Center.  According to the Veteran, he was 
advised at each of those times that his personnel records had 
been destroyed in the July 1973 fire.

Given the efforts of the RO, the Board is fully satisfied 
that all necessary efforts have been made to obtain service 
medical records in this case.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991) (holding that VA has a heightened 
obligation to explain findings and carefully consider the 
benefit-of-the-doubt rule where government records are 
presumed to be destroyed).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.



ORDER

Service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


